                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                                 :
          Plaintiff                            :
                                               :              No. 3:11-cv-1609
                v.                             :
                                               :              (Judge Rambo)
HARLEY LAPPIN, et al.,                         :
        Defendants                             :

                                      MEMORANDUM

       This matter is before the Court pursuant to pro se Plaintiff David E. Hill

(“Plaintiff”)’s various pretrial motions (Doc. Nos. 241, 243, 245, 250, 252, and 262),

the responses thereto filed by Defendants Bledsoe, Hepner, Saylor, Edinger, and

Carrasquillo (Doc. Nos. 273, 275, 276, and 277).                     All motions are ripe for

disposition.1

I.     RELEVANT PROCEDURAL BACKGROUND

       Plaintiff, who is currently incarcerated at the United States Penitentiary in

Florence, Colorado (“USP Florence”), initiated the above-captioned action on



1
  While Plaintiff has not filed any reply briefs, the Court notes that it is “under no obligation to
refrain from considering Plaintiff’s motion[s] until he file[s] a reply brief.” King v. Mansfield
Univ. of Pa., No. 1:11-cv-1112, 2015 WL 871693, at *3 (M.D. Pa. Feb. 27, 2015). The Local
Rules of this Court make clear that the Court has unlimited authority to decide a motion before the
expiration of the typical briefing schedule. See M.D. Pa. L.R. 7.6 (noting that “[n]othing in this
rule shall be construed to limit the authority of the [C]ourt to grant any motion before expiration
of the prescribed period for filing a brief in opposition”). The Court finds that the issues have been
adequately briefed in Plaintiff’s briefs in support as well as Defendants’ responses such that any
replies by Plaintiff “would [not] have any material impact” on the Court’s decision. See Witasick
v. Minn. Mut. Life Ins. Co., No. 12-3474, 2015 WL 758316, at *1 n.3 (D.N.J. Feb. 23, 2015).
August 29, 2011 by filing a complaint pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). (Doc. No. 1.) After

several rounds of motions, the only remaining Defendants were Bledsoe, Hepner,

Saylor, Edinger, and Carrasquillo (collectively, “Defendants”), and the only

remaining claims were

       (1) whether the decisions to place [Plaintiff] into four-point restraints
       on the afternoon of June 22, 2010, were based upon a desire to punish
       him for manipulative behavior or for a legitimate penological reason or
       reasons; and (2) whether [Plaintiff] was not released from his restraints
       to use the bathroom during the 43 hour period when he was in four-
       point restraints and was allegedly forced to lie in his own waste.

(Doc. No. 151.)2 Jury selection and trial are scheduled to begin on May 11, 2020.

(Doc. No. 237.) In an Order dated November 14, 2019, the Court directed that any




2
  This case was previously assigned to the Honorable Richard P. Conaboy, who, in denying the
motion for summary judgment as to the remaining Defendants, noted that on the morning of the
date on which Plaintiff was placed in four-point restraints, he had threatened to harm any cell mate
with whom he was placed and, as a result, was placed in ambulatory restraints. (Doc. No. 124 at
9-10.) Plaintiff subsequently agreed to accept a cell mate but, after he was released from
ambulatory restraints, again refused, threatened staff and other inmates, and allegedly displayed
signs of imminent violence. (Id.; Doc. No. 70 at 12.) Videotape of the incident showed that
Plaintiff was calm, cooperative, and deliberative, and was placed in restraints without incident or
violence. (Doc. No. 124 at 14-15.) Judge Conaboy concluded that Plaintiff’s calm and cooperative
demeanor undercut Defendants’ claims that the use of four-point restraints was necessary,
particularly because “this was not an emergency situation, i.e. one where an inmate’s behavior was
out of control.” (Id. at 15.) Judge Conaboy also determined that a genuine issue of material fact
existed as to whether Plaintiff presented such a threat that he needed to be maintained in four-point
restraints for approximately 43 hours, from June 22-24, 2010, with only one bathroom break. (Id.
at 15-16.)

                                                 2
dispositive motions be filed by December 31, 2019 and that any motions in limine

be filed by January 31, 2020.3 (Id.)

II.     DISCUSSION

        A.      Plaintiff’s Motion to Compel (Doc. No. 241) and Motion for
                Discovery Sanctions (Doc. No. 243)

        Plaintiff has filed a motion to compel Defendants “to disclose the video

footage of Plaintiff being held in four-point restraints from the camera feed in the

room where Plaintiff was being held in Z-block from June 22, 2010 through June

24, 2010.” (Doc. No. 241.) In response, Defendants have provided a declaration



3
  Jury selection and trial were initially scheduled to begin on July 29, 2019. (Doc. No. 153.) In
preparation for that trial, Plaintiff filed two (2) motions in limine, substantially identical to the ones
currently pending before the Court. (Doc. Nos. 161, 171.) In a Memorandum and Order dated
June 25, 2019, the Court, inter alia, granted Plaintiff’s motions with respect to any evidence related
to his prior criminal convictions and the underlying facts, his places of incarceration, the length of
his current sentence, and any restrictions during confinement. (Doc. Nos. 175, 176.) The Court
also conditionally barred Defendants from introducing evidence of Plaintiff’s disciplinary history,
but indicated that they would be permitted to introduce evidence that Plaintiff was confined to the
Special Management Unit (“SMU”) during the relevant period and evidence related to his conduct
between June 22-24, 2010, but only to the extent that they knew or, or relied upon, that information
in determining whether to maintain Plaintiff in four-point restraints. (Id.)
        On July 19, 2019, the Court received a document titled “Petitioner’s Motion for Self-
Dismissal Pursuant to Federal Rules, Civil Procedure, Rule 41(a)(1)” and signed by “Dave Hill.”
(Doc. No. 206.) In an Order entered that same day, the Court dismissed the above-captioned case
with prejudice and directed that Plaintiff be returned to his original place of incarceration. (Doc.
No. 208.) Subsequently, Plaintiff filed several motions for relief under Rules 59(e) and 60(b),
asserting that he was not the one that had filed the motion for self-dismissal. (Doc. Nos. 212, 213,
214, 217.) After the Government responded that its investigation into the matter proved “to be
inconclusive in determining who authored and submitted the Rule 41(a) motion to the Court” (Doc.
No. 223 at 9), the Court, in an Memorandum and Order dated October 17, 2019, granted Plaintiff’s
Rule 59(e) motion, reopened the case, and vacated its July 19, 2019 Order dismissing this action
with prejudice (Doc. Nos. 227, 228).
                                                    3
from J. Page, a Senior Officer Specialist at USP Lewisburg, indicating that such

video footage does not exist because there was no video monitoring equipment

inside cell Z 024, the cell in which Plaintiff was placed in restraints. (Doc. No. 275-

1 at 3; Doc. No. 275 at 3-4.) The Court “cannot compel the production of things that

do not exist. Nor can the [C]ourt compel the creation of evidence by the parties who

attest that they do not possess the material sought by an adversary in litigation.”

Amfosakyi v. Frito Lay, No. 1:11-cv-651, 2011 WL 5593133, at *3 (M.D. Pa. Nov.

17, 2011). Accordingly, Plaintiff’s motion to compel (Doc. No. 241) will be denied.

      In his motion to compel, Plaintiff asks that the Court sanction Defendants

monetarily, in the amount of $750.00, for their failure to disclose the requested

video. (Doc. No. 242 at 4.) Plaintiff has also filed a motion for discovery sanctions,

asking that the Court strike or exclude at trial any testimony from Defendants

“concerning the period Plaintiff was being held in four-point restraints from June

22, 2010 through June 24, 2010 and strike certain memoranda and exhibits from

Defendants. (Doc. No. 244 at 2.) As noted above, video footage from inside the

cell does not exist. Moreover, Defendants aver that they have provided Plaintiff

video of Plaintiff being placed in ambulatory restraints on June 22, 2010, and a video

of him being placed in four-point restraints on that same date. (Doc. No. 275 at 5;

Doc. No. 275-1 at 4.) Nothing before the Court demonstrates that Defendants have

                                          4
acted in bad faith and have willfully disregarded discovery deadlines and orders. See

In re Schaefer Salt Recovery, Inc., 542 F.3d 90, 97 n.3 (3d Cir. 2008). Accordingly,

Plaintiff’s motion for discovery sanctions (Doc. No. 243) will be denied.

      B.     Plaintiff’s Motion for Leave to Call or Add a Witness or Expert
             Witness (Doc. No. 245)

      Plaintiff has also filed a motion for leave to call Disciplinary Hearing Officer

(“DHO”) S. Beicker-Gallegos, an employee at USP Florence, as a witness in this

matter. (Doc. No. 245.) Plaintiff maintains that she “has been familiarized with the

BOP’s inmate discipline process and will be able to explain to the jury how the

inmate discipline process is carried out in the BOP for staff issuing an incident

report.” (Doc. No. 246 at 3.) According to Plaintiff, Beicker-Gallegos’ testimony

will “call into question Lt. Hepner’s credibility before the jury.” (Id.) He asserts

that she is “both a lay and expert witness and will be able to render her opinion

evidence about this situation concerning the disciplinary process.” (Id. at 4.)

Plaintiff has also submitted a letter requesting that the Clerk of Court issue a

subpoena for Beicker-Gallegos. (Doc. No. 254.) In response, Defendants contend

that Plaintiff’s motion should be denied because Plaintiff failed to provide an expert

report, the incident report issued to Plaintiff was never processed, Beicker-Gallegos

has no personal information regarding the events at issue, and this Court has no

jurisdiction over Beicker-Gallegos. (Doc. No. 276.)
                                          5
      The Federal Rules of Evidence provide “that a qualified expert witness may

testify to assist the trier of fact if his testimony is based on sufficient facts or data

and is the product of reliable principles and methods, and if the expert applied those

principles and methods reliably to the facts of the case.” Thomas & Betts Corp. v.

Richards Mfg. Co., 342 F. App’x 754, 760 (3d Cir. 2009) (citing Fed. R. Evid. 702).

Here, Defendants are correct that Plaintiff has failed to provide an expert report,

prepared and signed by Beicker-Gallegos, as required by Rule 26(a)(2)(B) of the

Federal Rules of Civil Procedure. Moreover, because the incident report issued to

Plaintiff was never processed, and because Beicker-Gallegos has no personal

information concerning the relevant events, the Court concludes that her proposed

testimony is unnecessary for the trial scheduled in this matter. The Court agrees

with Defendants that testimony concerning the processing of incident reports and

BOP discipline at USP Lewisburg can be provided by Defendant Hepner and DHO

Chambers, who is employed at USP Lewisburg and has reviewed records related to

this matter. (Doc. No. 276 at 4-5.)

      As noted above, Plaintiff has requested that the Court subpoena Beicker-

Gallegos to appear at the trial scheduled in this matter. The Rules of Civil Procedure

provide that a subpoena commanding a person to attend a trial may only be issued

“within 100 miles of where the person resides, is employed, or regularly transacts

                                           6
business in person” or “within the state where the person resides, is employed, or

regularly transactions business in person” if the person is a party or party’s officer

or “is commanded to attend a trial and would not incur substantial expense.” Fed.

R. Civ. P. 45(c)(1)(A)-(B). Plaintiff asserts that Beicker-Gallegos is located in

Florence, Colorado, well more than 100 miles from this Court. Moreover, even if

the Court were to grant Plaintiff’s request to issue a subpoena to have Beicker-

Gallegos appear as a witness, Plaintiff has not demonstrated that he has the means

to pay all costs associated with a witness’s appearance. See Fed. R. Civ. P. 45(b)(1);

see also 28 U.S.C. § 1821(b), (c)(1); Hilton v. Klem, No. 3:06-cv-2136, 2007 WL

3244707, at *1 (noting that plaintiffs who have been granted in forma pauperis status

pursuant to 28 U.S.C. § 1915 are “nevertheless responsible for any and all costs

associated with the subpoenas”). Accordingly, the Court will deny Plaintiff’s

motion for leave to call or add a witness or expert witness (Doc. No. 246) as well as

his request for a subpoena (Doc. No. 254).

      C.     Plaintiff’s Motions in Limine (Doc. Nos. 250, 252, 262)

      Plaintiff has filed three motions in limine, seeking to prevent Defendants from

referencing the following during trial: (1) his past arrests, convictions, and the facts

underlying those convictions; (2) the length of his sentence; (3) prison misconduct

history, including any alleged misconduct during the June 22-24, 2010 incident at

                                           7
issue for which he was found not guilty; (4) number of times he has been

incarcerated; (5) places of incarceration, types of housing units, levels of custody, or

other restrictions during confinement; and (6) any prior or subsequent placement in

the Special Management Unit (“SMU”) or administrative custody before and after

June 22-24, 2010. (Doc. Nos. 250, 252, 262.) Plaintiff argues that any such evidence

constitutes improper character evidence under Rule 608(b) of the Federal Rules of

Evidence and, in any event, should be excluded under Rule 403 of the Federal Rules

of Evidence. (Doc. Nos. 251, 253, 263.) Defendants, however, maintain that the

Court “should permit [them] to present limited evidence of [Plaintiff’s] disciplinary

history in the form of Defendant Hepner’s recollection and the statements on the two

videos preceding each use of force on June 22, 2010.” (Doc. No. 277 at 8.)

Defendants further assert that they “should be permitted to testify as to the purpose

of the SMU at USP Lewisburg, the designation criteria for inmates such as

[Plaintiff], and how that purpose and criteria affected their decisions with regard to

[Plaintiff] on the dates at issue.” (Id. at 8-9.) Defendants do not contest Plaintiff’s

other requests. Accordingly, the Court will grant Plaintiff’s motions in limine with

respect to evidence regarding Plaintiff’s past arrests, convictions, and the facts

underlying those convictions; the length of Plaintiff’s sentence; the number of times

Plaintiff has been incarcerated; his places of incarceration; other restrictions during

                                           8
confinement; and any placements in the SMU or administrative custody after the

events of June 22-24, 2010.

      Federal Rule of Evidence 404(b)(1) provides that “[e]vidence of a crime,

wrong, or other act is not admissible to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with the character.”

Nevertheless, such evidence “may be admissible for another purpose, such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence

of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). “Rule 404(b) directs that

evidence of prior bad acts be excluded—unless the proponent can demonstrate that

the evidence is admissible for a non-propensity purpose.” United States v. Repak,

852 F.3d 230, 240 (3d Cir. 2017) (internal quotation marks omitted). “Because Rule

404(b) is a rule of general exclusion, the party seeking to admit other-acts evidence

has the burden of demonstrating the evidence’s applicability.” Id. at 241 (brackets

and internal quotation marks omitted).

      Admissibility under Rule 404(b) requires the satisfaction of four
      distinct steps: (1) the other-acts evidence must be proffered for a
      nonpropensity purpose; (2) that evidence must be relevant to the
      identified non-propensity purpose; (3) its probative value must not be
      substantially outweighed by its potential for causing unfair prejudice to
      the [party against whom it will be offered]; and (4) if requested, the
      other-acts evidence must be accompanied by a limiting instruction.

Id.

                                         9
      Defendants have satisfied the first step by identifying a non-propensity

purpose for introducing evidence of Plaintiff’s disciplinary history and his placement

in the SMU. Specifically, Defendants seek to show their states of mind regarding

their perception of Plaintiff’s threat level as well as the measures required to restrain

him to protect themselves and other inmates. (Doc. No. 277 at 6-7.) As the Court

has previously noted, “‘[s]tate of mind’ or ‘mental state’ is not one of the enumerated

exceptions to the general rule of exclusion of other-act evidence, but nonetheless is

a permissible non-propensity purpose.” Collins v. Bledsoe, No. 3:12-cv-2244, 2018

WL 6617693, at *3 (M.D. Pa. Dec. 18, 2018).

      With respect to the second step, Defendants must demonstrate that the

“proffered evidence . . . fit[s] into a chain of inferences—a chain that connects the

evidence to a proper purpose, no link of which is a forbidden propensity inference.”

Repak, 852 F.3d at 243 (internal quotation marks omitted). “This chain must be

articulated with careful precision because, even when a non-propensity purpose is at

issue in a case, the evidence offered may be completely irrelevant to that purpose,

or relevant only in an impermissible way.” Id. (brackets and internal quotation

marks omitted). Here, Plaintiff’s claims must be evaluated under the standard

applicable to excessive force claims, Young v. Martin, 801 F.3d 172, 180 (3d Cir.

2015), and the “pivotal inquiry in reviewing an inmate’s § 1983 claim for excessive

                                           10
force is whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Ricks v. Shover, 891 F.3d

468, 480 (3d Cir. 2018) (internal quotation marks omitted). Relevant to the inquiry

into the officers’ intent is, inter alia, “the extent of the threat to the safety of staff

and inmates, as reasonably perceived by responsible officials on the basis of facts

known to them.” Id.

      With respect to Plaintiff’s status as a SMU inmate, Defendants have proffered

that “[t]he criteria for the types of conduct that can result in inmates being designated

to the SMU at USP Lewisburg is relevant to the state of mind of the Defendants at

the time of their alleged conduct.” (Doc. No. 277 at 7.) They maintain that they are

“all expected to testify at the time of trial that the purpose of the SMU and the criteria

for inmates to be designated to the SMU were considerations in how they made their

decisions to manage [Plaintiff] on the dates at issue.” (Id.) The Court has already

noted that this information—Defendants’ knowledge that Plaintiff had difficulty

conforming to prison rules—is directly relevant to the perceived risk he posed and

whether such risk justified placing and maintaining him in four-point restraints.

Likewise, Plaintiff’s behavior prior to and during his placement in restraints—

specifically his threats of violence and refusal to comply with directives—is directly

relevant to the threat perceived by Defendants. Therefore, Plaintiff’s status as a

                                           11
SMU inmate and his behavior during the relevant time are relevant to Defendants’

state of mind.

      With respect to Plaintiff’s disciplinary history, Defendants have proffered

videos recordings of staff, including Defendant Hepner, preparing to place Plaintiff

in ambulatory restraints and, later, in four-point restraints. Defendant Hepner

personally knew Plaintiff’s disciplinary history, including assaults, refusing orders,

fighting, threatening bodily harm, possession of a dangerous weapon, and engaging

in sexual acts. (Doc. No. 277 at 7; see also Doc. No. 273.) In the videos, Defendant

Hepner proffers that Plaintiff’s disciplinary history was relied upon when making

the decision that Plaintiff should be placed and maintained in four-point restraints.

Thus, the Court concludes that Plaintiff’s disciplinary history is also relevant to

Defendants’ state of mind. See Womack v. Smith, No. 1:06-cv-2348, 2012 WL

1245752, at *5 (M.D. Pa. Apr. 13, 2012) (concluding that inmate plaintiff’s

disciplinary history was relevant to the extent that it influenced the defendants’

decisions regarding use of restraints).

      Applying the third step to Plaintiff’s placement in the SMU and his

disciplinary history, it is clear that such evidence has some probative value.

Defendants indicate that their “anticipated testimony concerning the significance of

[Plaintiff] being a SMU inmate and the unique management concerns for such

                                          12
inmates is critical to the issue of the knowledge and intent of Defendants placing and

continuing [Plaintiff] in restraints for a legitimate penological interest.” (Doc. No.

277 at 8.) Knowledge of Plaintiff’s status and his disciplinary history is probative

of how Defendants interpreted his behavior—specifically, whether they believed

Plaintiff would follow through on his threats of violence.

      On the other hand, the Court acknowledges the prejudice that knowledge of

Plaintiff’s status and his disciplinary history may bring. There is certainly some

danger that a jury will hold Plaintiff’s history of insubordination against him. See

Womack, 2012 WL 1245752, at *5 (acknowledging same). If requested, however,

the Court will issue an appropriate limiting instruction as required by step four of

the Rule 404(b) admissibility test, which will further limit any prejudice. While not

trivial, the prejudice is not so great that the Court may conclude that the probative

value is “substantially outweighed” by such prejudice. See Repak, 852 F.3d at 247

(noting the “presumption of admissibility” and that evidence may not be excluded

“merely because its unfairly prejudicial effect is greater than its probative value”).

      The Court notes, however, that Defendants characterize Plaintiff’s

disciplinary history as “extensive.” (Doc. No. 277 at 7.) An explanation of

Plaintiff’s entire disciplinary history prior to relevant time period “will unduly delay

trial, waste time and have the potential to confuse the jury from the relevant issues.”

                                          13
Womack, 2012 WL 1245752, at *5. Consequently, the Court will permit evidence

of Plaintiff’s status as a SMU inmate, as well as his disciplinary history only to the

extent that Defendants knew of and considered Plaintiff’s disciplinary record prior

to June 22, 2010. “Specific disciplinary incidents and the details surrounding them

are not admissible, unless specific instances led to a decision on the . . . use of [four-

point] restraints on [Plaintiff].” Id.

      Likewise, Plaintiff’s conduct during the relevant time period (June 22-24,

2010) is extremely probative of “the extent of the threat to the safety of staff and

inmates” reasonably perceived by Defendants. Ricks, 891 F.3d at 480. To the extent

that Plaintiff made threats of violence against other inmates or prison staff, such

threats would play a large role in Defendants’ assessment of whether Plaintiff posed

a danger and what type of restraints were necessary. Plaintiff’s actions prior to and

during his restraint will be central at trial, ant the outcome will likely largely hinge

upon whether the jury credits Defendants’ assessment of Plaintiff’s conduct or

whether they believe the restraints were employed without legitimate reason because

Plaintiff did not pose a threat. Because of the highly probative nature of this

information, any risk of prejudice is tolerable under a Rule 403 analysis. See United

States v. Foster, 891 F.3d 93, 110 (3d Cir. 2018) (“When evidence is highly

probative, even a large risk of unfair prejudice may be tolerable.”). Moreover, the

                                           14
Court will issue an appropriate limiting instruction if requested. Thus, evidence of

Plaintiff’s conduct during the relevant time will be permitted.

III.    CONCLUSION

        For the foregoing reasons, the Court will deny Plaintiff’s motion to compel

discovery (Doc. No. 241) and motion for discovery sanctions (Doc. No. 243). The

Court will also deny Plaintiff’s motion for leave to call or add a witness or expert

witness (Doc. No. 245) and his request for the issuance of a subpoena (Doc. No.

254).

        Plaintiff’s motions in limine (Doc. Nos. 250, 252, 262) will granted in part

and denied in part. They will be granted with respect to evidence regarding

Plaintiff’s past arrests, convictions, and the facts underlying those convictions; the

length of Plaintiff’s sentence; the number of times Plaintiff has been incarcerated;

his places of incarceration; other restrictions during confinement; and any

placements in the SMU or administrative custody after the events of June 22-24,

2010. They will be denied with respect to evidence regarding Plaintiff’s status as an

SMU inmate at the time of the incident, his conduct during the relevant period (June

22-24, 2010), and his disciplinary history only to the extent that Defendants knew

of and considered Plaintiff’s disciplinary record prior to June 22, 2010. As noted

above, “[s]pecific disciplinary incidents and the details surrounding them are not

                                         15
admissible, unless specific instances led to a decision on the . . . use of [four-point]

restraints on [Plaintiff].” Womack, 2012 WL 1245752, at *5. An appropriate Order

follows.

                                               s/Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge

Dated: February 12, 2020




                                          16
